t c summary opinion united_states tax_court thomas j sullivan petitioner v commissioner of internal revenue respondent docket no 18578-12s filed date thomas j sullivan pro_se mark h howard for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dollar_figure first-time_homebuyer credit fthbc for and whether petitioner is liable for an accuracy- related penalty under sec_6662 for background some of the facts have been stipulated and are so found we incorporate by reference the stipulated facts and the related exhibits petitioner resided in nevada at the time he filed the petition on date petitioner married teri a howley in nevada approximately two years later they purchased a home on west king street in carson city nevada the home was originally titled in petitioner’s and his mother’s names but petitioner’s mother’s name was removed from the title sometime thereafter in ms howley’s name was added to the title when she and petitioner refinanced the mortgage on the home at that point petitioner and ms howley each had a interest in the home petitioner and ms howley lived in the home together until their divorce on date as part of the property settlement agreement with respect to the divorce ms howley quitclaimed her interest in the home to petitioner on date petitioner and ms howley were granted a divorce by the first judicial district_court of the state of nevada in and for carson city in an uncontested action petitioner continued to live in the home after the divorce petitioner filed a form_1040 u s individual_income_tax_return for on his form_1040 he reported a filing_status of married filing separate he also reported total income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure a first-time_homebuyer credit of dollar_figure a making work pay and government_retiree_credit of dollar_figure and an overpayment of dollar_figure he claimed a refund of dollar_figure on date petitioner filed an amended_return changing his filing_status to single on date respondent issued petitioner a notice_of_deficiency for disallowing the dollar_figure fthbc and determining an accuracy- related penalty of dollar_figure under sec_6662 petitioner timely filed a petition with this court in response to the notice_of_deficiency discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a 116_tc_438 the taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 i fthbc sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual including an individual’s spouse having no present ownership_interest in a principal_residence for three years before the date of purchase of a principal_residence sec_36 for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 sec_36 expands the scope of the fthbc by making it available to long-time residents who have owned and lived in the same principal_residence for at least five consecutive years during the eight-year period ending on the date of the purchase of a subsequent principal_residence petitioner argues that he is entitled to an fthbc under the long-time residents exception because he purchased ms howley’ sec_50 interest in the home respondent argues that petitioner did not purchase a subsequent principal_residence we conclude that petitioner’s acquisition of ms howley’ sec_50 interest in the home was not a purchase within the meaning of sec_36 an acquisition does not qualify as a purchase if the basis of the property acquired is determined in whole or in part by reference to the adjusted_basis of the property in the hands of the person from whom acquired sec_36 sec_1041 provides that no gain_or_loss is recognized on the transfer of property from a spouse to his or her former spouse if the transfer is incident to a divorce a transfer will be treated as incident to a divorce if the transfer occurs within one year after the parties cease to be married or is related to a divorce sec_1041 sec_1041 provides that in the case of a transfer of property described in sec_1041 the transferee’s basis in the transferred property is the same as the transferor’s adjusted_basis three days before signing the divorce decree ms howley quitclaimed her interest in the home to petitioner as part of the property settlement agreement in general sec_1041 is effective for transfers after date in taxable years ending after that date see deficit_reduction_act_of_1984 pub_l_no sec_421 stat pincite prior_law provided that the transfer of appreciated_property incident to a divorce resulted in the recognition of gain to the transferor and the transferee received a basis equal to the asset’s fair_market_value at the time of transfer 90_tc_200 sec_1041 provides that for federal_income_tax purposes such transfers are treated as gifts see 98_tc_368 this nonrecognition rule applies whether the transfer is for the relinquishment of marital rights for cash or other_property for the assumption_of_liabilities in excess of basis or for other consideration and is intended to apply to any indebtedness which is discharged id pincite thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws id the regulations provide specific guidance regarding such a transfer of property sec_1_1041-1t q a- temporary income_tax regs fed reg date provides that the transferor_of_property under sec_1041 recognizes no gain_or_loss on the transfer even if the transfer was in exchange for the release_of_marital_rights or other consideration regardless of whether the property is separately owned or is a division of community_property with respect to the divorce we find that the transfer of ms howley’ sec_50 interest in the home to petitioner was incident to their divorce it follows that petitioner took a transferred_basis in ms howley’ sec_50 interest therefore petitioner did not purchase her interest within the meaning sec_36 we hold that petitioner is not entitled to an fthbc for ii accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty on of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the accuracy- related penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1 b income_tax regs regardless of whether respondent has met his burden of production we find that petitioner is not liable for an accuracy-related_penalty for because he meets the reasonable_cause and good_faith exception it is clear from the record that petitioner is not experienced in tax matters petitioner made an honest mistake in believing that he was entitled to the fthbc under the long-time residents exception although we ultimately disagree with petitioner the fthbc is a complicated provision and we find that it was reasonable under the circumstances for him to believe in good_faith that he met the statute’s requirements see sec_1_6664-4 income_tax regs stating that an honest mistake of law may indicate reasonable_cause and good_faith in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
